DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy 

Specification
The disclosure is objected to because of the following informalities: on page 16, lines 24 and 26; page 17, lines 4-5 and 8-10; and page 18, lines 1, 4, 14, 19 and 23, the Applicant refers to a “DC term” when in the claims the applicant only refers to a “DC component”.  The Applicant is respectfully requested to use the same terminology throughout the entire application to avoid inconsistencies.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10 of U.S. Patent No. 10,698,302 . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 reads on patented claims 1 and 10 as follow: an image projector (column 19, line 23) comprising: a light source configured to provide an illumination beam (column 19, line 24); a first spatial light modulator (i.e. phase modulating SLM; column 19, line 25) configured to selectively steer one or more portions of the illumination beam to create a modulated illumination beam (column 19, lines 25-28), the modulated illumination beam including light modulated by the first spatial light modulator (column 19, lines 28-29) and an unmodulated light reflected from the first spatial light modulator (column 19, lines 30-31); a first optical component disposed in an optical path of the modulated illumination beam to create a transformed illumination beam (column 19, lines 32-33); and a filter disposed in an optical path of the transformed illumination beam (column 19, lines 34-35), the filter configured to block at least a portion of the unmodulated light (column 19, lines 35-36), and to selectively preserve at least a portion of a DC component of the light modulated by the first spatial light modulator, thereby to generate a filtered, modulated illumination beam (column 20, lines 17-21).
Claim 4 reads on patented claim 10 as follow: a controller configured to receive image data (column 20, line 2) and to provide control signals based at least in part on the image data (column 20, lines 2-3), wherein the first spatial light modulator (i.e. phase modulating SLM) is configured to selectively steer the 
Claim 5 reads on patented claim 10 as follow: the controller is configured determine a set of base steering angles based on the image data (column 20, lines 4-7), wherein the set of base steering angles are within a predetermined range of angles (column 20, lines 7-9); and add a predetermined angle adjustment to each of the set of base steering angles to generate the set of adjusted steering angles (column 20, lines 10-13), wherein none of the set of adjusted steering angles are normal to the first spatial light modulator (column 20, lines 13-15).
Claim 10 reads on patented claim 9 as follow: the filter includes an opaque region configured to block the unmodulated light (column 19, lines 64-65).
Claim 11 reads on patented claim 1 as follow: the first spatial light modulator is a phase modulating spatial light modulator (column 19, line 25).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,698,302 B2 in view of May. 
U.S. Patent No. 10,698,302 B2 teaches the salient features of the present invention except (regarding claim 6) the predetermined range of angles is from a first value -[Symbol font/0x71] to a second value +[Symbol font/0x71], inclusive, and [Symbol font/0x71] is a predetermined fraction of a maximum steering angle that the first spatial light modulator is capable of producing.
May (US Pub. No. 2007/0188849 A1) discloses the predetermined range of angles (i.e. each angle of the steering angles) is from a first value -[Symbol font/0x71] to a second value +[Symbol font/0x71] (i.e. steer reflection of the light; Figure 8, element 485), inclusive, and [Symbol font/0x71] is a 1) of a maximum steering angle that the first spatial light modulator (Figure 8, element 420) is capable of producing (i.e. element 420 is capable of steering the light in a sideways direction; page 6, paragraph 0047, lines 10-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the predetermined range of angles is from a first value -[Symbol font/0x71] to a second value +[Symbol font/0x71], inclusive, and [Symbol font/0x71] is a predetermined fraction of a maximum steering angle that the first spatial light modulator is capable of producing as shown by May in combination with U.S. Patent No. 10,698,302 B2 for the purpose of attenuating light from a light source (May, page 6, paragraph 0046, line 19).
Claim 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,698,302 B2 in view of Glückstad. 
U.S. Patent No. 10,698,302 B2 teaches the salient features of the present invention except (regarding claim 8) a second optical component disposed in an optical path of the filtered, modulated illumination beam, and configured to focus the filtered, modulated illumination beam to a trajectory of the transformed illumination beam; and (regarding claim 9) a second spatial light modulator configured to receive the filtered, modulated illumination beam, and to selectively modulate an amplitude of portions of the filtered, modulated illumination beam to create an imaging beam.
Damberg et al. (US Pub. No. 2017/0085846 A1) discloses:
Regarding claim 8, a second optical component (i.e. projection lens illustrated in Figure 7) disposed in an optical path of the filtered, 
Regarding claim 9, a second spatial light modulator (i.e. LCoS amplitude SLM illustrated in Figure 7) configured to receive the filtered, modulated illumination beam (i.e. light beam received from the PBS in Figure 7), and to selectively modulate an amplitude of portions of the filtered, modulated illumination beam (i.e. amplitude modulation performed by the LCoS [page 8, paragraph 0103, lines 4-5]; the SLM attenuates the amplitude of light per pixel [page 9, paragraph 0104, line 6]) to create an imaging beam (i.e. light beam projected on the projection screen in Figure 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a second optical component disposed in an optical path of the filtered, modulated illumination beam, and configured to focus the filtered, modulated illumination beam to a trajectory of the transformed illumination beam; and a second spatial light modulator configured to receive the filtered, modulated illumination beam, and to selectively modulate an amplitude of portions of the filtered, modulated illumination beam to create an imaging beam as shown by Damberg et al. in combination with U.S. Patent No. 10,698,302 B2 for the purpose of forming an approximate light distribution on an intermediate image plane coinciding with the SLM plane (Damberg et al.; page 9, paragraph 0104, lines 10-12).

Allowable Subject Matter
Claims 2, 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable upon timely filing of terminal disclaimer in compliance with 37 CFR 1.321(c) to overcome the nonstatutory double patenting rejection.
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Gorny et al. (US Pub. No. 2016/0139560 A1) discloses a projection system (Figure 1, element 100) comprising a light source (Figure 1, element 102), a first modulator (Figure 1, element 106), a second modulator (Figure 1, element 110), and an optical component (Figure 1, element 108) disposed in the optical path of the light (Figure 1, element 104).  However, Gorny et al. and the prior art of record neither shows nor suggests an image projector wherein the filter is movable between a first position at which the filter preserves a first magnitude of the DC component of the light modulated by the first spatial light modulator, and a second position at which the filter preserves a second magnitude of the DC component of the light modulated by the first spatial light modulator, and the second magnitude is larger than the first magnitude.
Regarding claim 7, Gorny et al. (US Pub. No. 2016/0139560 A1) discloses a projection system (Figure 1, element 100) comprising a light source (Figure 1, element 102), a first modulator (Figure 1, element 106), a second modulator (Figure 1, element 110), and an optical component (Figure 1, element 108) 
Regarding claim 12, Gorny et al. (US Pub. No. 2016/0139560 A1) discloses a projection system (Figure 1, element 100) comprising a light source (Figure 1, element 102), a first modulator (Figure 1, element 106), a second modulator (Figure 1, element 110), and an optical component (Figure 1, element 108) disposed in the optical path of the light (Figure 1, element 104).  However, Gorny et al. and the prior art of record neither shows nor suggests an image projector wherein an upper layer of the first spatial light modulator is configured to create a phase difference between light reflected from a bottom surface of the upper layer and light reflected from a top surface of the upper layer; and a filter disposed in an optical path of the transformed illumination beam, the filter configured to selectively preserve at least a portion of a DC component of the modulated illumination beam, thereby to generate a filtered, modulated illumination beam.
Regarding claims 3 and 13-20, the claims are allowable based on their dependence from allowable claims 2 and 12 (respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christmas et al. (GB 2574823 A) discloses a projector comprises a processing engine, a spatial light modulator, a light source, and a light-receiving surface.  The processing engine outputs a computer-generated diffractive pattern that has a propagation distance to an image plane.  The spatial light modulator displays the computer-generated diffractive pattern.  The light source illuminates the spatial light modulator at an angle of incidence greater than zero.  The light-receiving surface receives spatially-modulated light from the spatial light modulator.  The light-receiving surface is substantially parallel to the spatial light modulator.  The light-receiving surface is separated from the spatial light modulator by the propagation distance defined by the computer-generated diffractive pattern.  The computer-generated diffractive pattern is one selected from the group, which consists of the sum of a Fourier hologram and lens function. 
Okumura (US 2017/0339378 A1) teaches a projection apparatus and an interface apparatus that have a small size and low power consumption and can perform high-resolution multicolor display, without color breakup.  The projection apparatus includes a light source emitting laser beams of a plurality of colors, a modulation means that has a phase-modulation-type modulation element including display regions corresponding to each color of the laser beams of the plurality of colors emitted from the light source and modulates incident laser beams.

Glückstad (US 6011874 A) discloses a method for synthesizing an intensity pattern with low loss of electromagnetic energy, spatial modulation of electromagnetic 
radiation with a spatial phase mask for modulation of the phase of the incident 
electromagnetic radiation by phasor values of individual resolution elements of the spatial phase mask, each phasor value being determined in such a way that the values of the Fourier transformed phasors attain predetermined values for predetermined spatial frequencies, and the phasor value of the specific resolution element of the spatial phasor mask corresponds to a distinct intensity level of the image of the resolution element in the intensity pattern, and a spatial phase filter for phase shifting of a part of the electromagnetic radiation, in combination with an imaging system for generation of the intensity pattern by interference in the image plane of the imaging system between the part of the electromagnetic radiation that has been phase shifted by the phase filter and the remaining part of the electromagnetic radiation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
05/05/2021